                                                                                                                     Case 2:18-cv-04759-MTL Document 1 Filed 12/19/18 Page 1 of 11



                                                                                                              1   Michael Zoldan; AZ Bar No. 028128
                                                                                                                  Jason Barrat; AZ Bar No. 029086
                                                                                                              2
                                                                                                                  Jessica Miller; AZ Bar No. 031005
                                                                                                              3   ZOLDAN LAW GROUP, PLLC
                                                                                                                  14500 N. Northsight Blvd., Suite 133
                                                                                                              4   Scottsdale, AZ 85260
                                                                                                              5   Tel & Fax: 480.442.3410
                                                                                                                  mzoldan@zoldangroup.com
                                                                                                              6   jbarrat@zoldangroup.com
                                                                                                                  jmiller@zoldangroup.com
                                                                                                              7
                                                                                                              8   Attorneys for Plaintiffs
                                                                                                              9
                                                                                                             10                              UNITED STATES DISTRICT COURT

                                                                                                             11                                   DISTRICT OF ARIZONA
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0
                               Tel & Fax : 4 8 0 .4 4 2.34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  Mario Cardoso, Individually and on                           Case No.
                                                                                                             13   Behalf of All Others Similarly Situated;
                                                                                                             14                        Plaintiffs,
                                                                                                             15          v.                                    COLLECTIVE ACTION COMPLAINT
                                                                                                             16                                                 FOR COMPENSATION UNDER 29
                                                                                                                  Pick A Part, LLC, an Arizona company;              U.S.C. § 201, ET SEQ.
                                                                                                             17   Rush Auto Recyclers, Inc., an Arizona
                                                                                                                  company; Daniel Rush, an Arizona
                                                                                                             18   Resident; and Janet Rush, an Arizona                 (Jury Trial Requested)
                                                                                                             19   resident;

                                                                                                             20
                                                                                                                                       Defendants.
                                                                                                             21
                                                                                                             22
                                                                                                                         Plaintiff Mario Cardoso, individually, and on behalf of all other persons similarly
                                                                                                             23
                                                                                                                  situated, allege as follows:
                                                                                                             24
                                                                                                             25                                  PRELIMINARY STATEMENT
                                                                                                             26          1.     Plaintiff brings this action on behalf of himself and all similarly-situated
                                                                                                             27
                                                                                                                  current and former yard laborer employees.
                                                                                                             28
                                                                                                                     Case 2:18-cv-04759-MTL Document 1 Filed 12/19/18 Page 2 of 11



                                                                                                              1          2.      Plaintiff and the Collective Members (defined below) are current and former
                                                                                                              2
                                                                                                                  yard laborer employees who were compensated on an hourly basis, and who were not paid
                                                                                                              3
                                                                                                                  one-and-one-half times their regular rates of pay for all time worked in excess of 40 hours
                                                                                                              4
                                                                                                              5   in a given workweek.

                                                                                                              6          3.      Plaintiff and the Collective Members bring this action against Defendants for
                                                                                                              7
                                                                                                                  their unlawful failure to pay overtime in violation of the Fair Labor Standards Act, 29
                                                                                                              8
                                                                                                                  U.S.C. § 201-219 (hereinafter “FLSA”).
                                                                                                              9
                                                                                                             10          4.      This is an action for equitable relief, overtime wages, unpaid wages,
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11   liquidated damages, interest, attorneys’ fees, and costs under the FLSA.
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                         5.      The FLSA was enacted “to protect all covered workers from substandard
                                                                                                             13
                                                                                                                  wages and oppressive working hours.” Under the FLSA, employers must pay all non-
                                                                                                             14
                                                                                                             15   exempt employees one-and-one-half times their regular rates of pay for all time spent

                                                                                                             16   working in excess of 40 hours per workweek. See 29 U.S.C. § 207(a).
                                                                                                             17
                                                                                                                                                 JURISDICTION AND VENUE
                                                                                                             18
                                                                                                                         6.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
                                                                                                             19
                                                                                                             20   29 U.S.C. § 201, et seq.

                                                                                                             21          7.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) and (c)
                                                                                                             22
                                                                                                                  because acts giving rise to the claims of Plaintiff and the Collective Members occurred
                                                                                                             23
                                                                                                                  within the District of Arizona, and Defendants regularly conducts business in and have
                                                                                                             24
                                                                                                             25   engaged in the wrongful conduct alleged herein – and, thus, are subject to personal

                                                                                                             26   jurisdiction in – this judicial district.
                                                                                                             27                                               PARTIES
                                                                                                             28
                                                                                                                    Case 2:18-cv-04759-MTL Document 1 Filed 12/19/18 Page 3 of 11



                                                                                                              1          8.       At all relevant times to the matters alleged herein, Plaintiff resided in the
                                                                                                              2
                                                                                                                  State of Arizona.
                                                                                                              3
                                                                                                                         9.       At all material times, Plaintiff was a full-time, non-exempt employee of
                                                                                                              4
                                                                                                              5   Defendants from on or around June 4, 2018 until present.

                                                                                                              6          10.      At all relevant times during his employment, Plaintiff was employed as a
                                                                                                              7
                                                                                                                  yard laborer.
                                                                                                              8
                                                                                                                         11.      At all relevant times, Plaintiff was an employee of Defendants as defined by
                                                                                                              9
                                                                                                             10   29 U.S.C. § 203(e)(1).
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11          12.      Plaintiff is a non-exempt employee.
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                         13.      Defendant Pick A Part, LLC, is an Arizona company, authorized to do
                                                                                                             13
                                                                                                                  business in the State of Arizona and was at all relevant times Plaintiffs and the Collective
                                                                                                             14
                                                                                                             15   Members’ employer as defined by 29 U.S.C. § 203(d).

                                                                                                             16          14.      Defendant Rush Auto Recyclers, Inc., is an Arizona company, authorized to
                                                                                                             17
                                                                                                                  do business in the State of Arizona and was at all relevant times Plaintiffs and the Collective
                                                                                                             18
                                                                                                                  Members’ employer as defined by 29 U.S.C. § 203(d).
                                                                                                             19
                                                                                                             20          15.      Defendant Daniel Rush is an Arizona resident. He has directly caused events

                                                                                                             21   to take place giving rise to this action. Daniel Rush was at all times Plaintiff’s employer
                                                                                                             22
                                                                                                                  as defined by 29 U.S.C. § 203(d).
                                                                                                             23
                                                                                                                         16.      Defendant Janet Rush is an Arizona resident. She has directly caused events
                                                                                                             24
                                                                                                             25   to take place giving rise to this action. Janet Rush was at all times Plaintiff’s employer as

                                                                                                             26   defined by 29 U.S.C. § 203(d).
                                                                                                             27          17.      Under the FLSA, Defendant Daniel Rush is an employer. The FLSA defines
                                                                                                             28
                                                                                                                  “employer” as any individual who acts directly or indirectly in the interest of an employer
                                                                                                                    Case 2:18-cv-04759-MTL Document 1 Filed 12/19/18 Page 4 of 11



                                                                                                              1   in relation to an employee. Defendant Daniel Rush had the authority to hire and fire
                                                                                                              2
                                                                                                                  employees, supervised and controlled Plaintiff’s work schedules or the conditions of his
                                                                                                              3
                                                                                                                  employment, determined the rate and method of Plaintiff’s payment of wages, and
                                                                                                              4
                                                                                                              5   maintained employment records in connection with Plaintiff’s employment. As a person

                                                                                                              6   who acted in the interest of the previously identified corporate entities in relation to the
                                                                                                              7
                                                                                                                  company’s employees, Daniel Rush is subject to individual and personal liability under the
                                                                                                              8
                                                                                                                  FLSA.
                                                                                                              9
                                                                                                             10           18.   Under the FLSA, Defendant Janet Rush is an employer. The FLSA defines
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11   “employer” as any individual who acts directly or indirectly in the interest of an employer
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  in relation to an employee. Defendant Janet Rush had the authority to hire and fire
                                                                                                             13
                                                                                                                  employees, supervised and controlled Plaintiff’s work schedules or the conditions of his
                                                                                                             14
                                                                                                             15   employment, determined the rate and method of Plaintiff’s payment of wages, and

                                                                                                             16   maintained employment records in connection with Plaintiff’s employment. As a person
                                                                                                             17
                                                                                                                  who acted in the interest of the previously identified corporate entities in relation to the
                                                                                                             18
                                                                                                                  company’s employees, Janet Rush is subject to individual and personal liability under the
                                                                                                             19
                                                                                                             20   FLSA.

                                                                                                             21           19.   Plaintiff is further informed, believes, and thereon alleges that the
                                                                                                             22
                                                                                                                  Defendants herein gave consent to, ratified, and authorized the acts of all other Defendants,
                                                                                                             23
                                                                                                                  as alleged herein.
                                                                                                             24
                                                                                                             25           20.   Defendants are sued in both individual and corporate capacities.

                                                                                                             26           21.   Defendants are jointly and severally liable for the injuries and damages
                                                                                                             27   sustained by Plaintiff and the Collective Members.
                                                                                                             28
                                                                                                                    Case 2:18-cv-04759-MTL Document 1 Filed 12/19/18 Page 5 of 11



                                                                                                              1          22.     At all relevant times, Defendants have been engaged in interstate commerce
                                                                                                              2
                                                                                                                  and / or have been an enterprise whose gross annual volume of sales made or business done
                                                                                                              3
                                                                                                                  is greater than $500,000.
                                                                                                              4
                                                                                                              5                          COLLECTIVE ACTION ALLEGATIONS

                                                                                                              6          23.     Plaintiff brings this action on behalf of himself and all other similarly situated
                                                                                                              7
                                                                                                                  individuals pursuant to 29 U.S.C. § 216(b). Plaintiff and the similarly situated individuals
                                                                                                              8
                                                                                                                  work(ed) as yard laborers (or in a position with similar job titles or job duties) for
                                                                                                              9
                                                                                                             10   Defendants. The proposed collective class for the FLSA claim is defined as follows:
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11          All persons who worked as yard laborers (or in other positions with similar job
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                                         titles or job duties) for Defendants at any time from three years prior to the
                                                                                                             12
                                                                                                                         filing of this Complaint through the entry of judgment (the “Collective
                                                                                                             13          Members”).
                                                                                                             14          24.     Plaintiff has given his written consent to be a Party Plaintiff in this action
                                                                                                             15
                                                                                                                  pursuant to U.S.C. § 216(b). Plaintiff’s signed consent form is attached as “Exhibit 1”.
                                                                                                             16
                                                                                                                  As this case proceeds, it is likely that other individuals will file consent forms and join as
                                                                                                             17
                                                                                                             18   “opt-in” plaintiffs.
                                                                                                             19          25.     At all relevant times, Plaintiff and the Collective Members are and have been
                                                                                                             20
                                                                                                                  similarly situated, have had substantially similar job requirements and pay provisions, and
                                                                                                             21
                                                                                                                  are and have been subject to Defendants’ decision, policy, plan, and common programs,
                                                                                                             22
                                                                                                             23   practices, procedures, protocols, routines, and rules of willfully failing and refusing to pay

                                                                                                             24   one-and-one-half times Plaintiff’s and the Collective Members’ regular rates of pay for all
                                                                                                             25
                                                                                                                  time in excess of forty (40) hours per workweek that Defendants suffered or permitted them
                                                                                                             26
                                                                                                                  to work. Plaintiffs’ claims stated herein are essentially the same as those of the Collective
                                                                                                             27
                                                                                                             28   Members. This action is properly maintained as a collective action because in all pertinent
                                                                                                                     Case 2:18-cv-04759-MTL Document 1 Filed 12/19/18 Page 6 of 11



                                                                                                              1   aspects the employment relationship of individuals similarly situated to Plaintiff’s are
                                                                                                              2
                                                                                                                  identical or substantially similar.
                                                                                                              3
                                                                                                                         26.      Defendants paid Plaintiff and the Collective Members an hourly rate.
                                                                                                              4
                                                                                                              5          27.      Plaintiff and the Collective Members routinely worked over forty (40) hours

                                                                                                              6   in a workweek and were not compensated by Defendants with overtime pay for all hours
                                                                                                              7
                                                                                                                  they worked over forty in a workweek.
                                                                                                              8
                                                                                                                         28.      Defendants are aware that Plaintiff and the Collective Members, upon
                                                                                                              9
                                                                                                             10   information and belief, those similarly situated work(ed) under these conditions, and yet
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11   Defendants still denied them overtime compensation.
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                         29.      The Collective Members perform or have performed the same or similar work
                                                                                                             13
                                                                                                                  as Plaintiff.
                                                                                                             14
                                                                                                             15          30.      As such, the Collective Members are similar, if not identical, to Plaintiff in

                                                                                                             16   terms of job duties, pay structure, and/or the denial of all overtime pay.
                                                                                                             17
                                                                                                                         31.      Defendants’ failure to pay overtime compensation required by the FLSA
                                                                                                             18
                                                                                                                  results from generally applicable policies or practices and does not depend on the personal
                                                                                                             19
                                                                                                             20   circumstances of the Collective Members.

                                                                                                             21          32.      The experiences of Plaintiff, with respect to his pay, are typical of the
                                                                                                             22
                                                                                                                  experiences of the Collective Members.
                                                                                                             23
                                                                                                                         33.      All class members, irrespective of their particular job requirements and job
                                                                                                             24
                                                                                                             25   titles, are entitled to compensation for hours worked in excess of forty (40) during a given

                                                                                                             26   workweek.
                                                                                                             27          34.      Although the exact amount of damages may vary among the Collective
                                                                                                             28
                                                                                                                  Members, the damages for the Collective Members can be easily calculated by a simple
                                                                                                                    Case 2:18-cv-04759-MTL Document 1 Filed 12/19/18 Page 7 of 11



                                                                                                              1   formula. The claims of all Collective Members arise from a common nucleus of facts.
                                                                                                              2
                                                                                                                  Liability is based on a systematic course of wrongful conduct by the Defendants that caused
                                                                                                              3
                                                                                                                  harm to all of the Collective Members.
                                                                                                              4
                                                                                                              5           35.     Defendants uniformly misrepresented to Plaintiff and other yard laborers that

                                                                                                              6   they were receiving more money than they should if they did not receive all their overtime
                                                                                                              7
                                                                                                                  pay. In reality, Plaintiff and other similarly situated employees are, and were entitled to
                                                                                                              8
                                                                                                                  overtime pay.
                                                                                                              9
                                                                                                             10           36.     Notice of this action should be sent to all similarly situated yard laborers.
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11           37.     There are numerous similarly situated current and former employees of
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  Defendants who have been denied appropriate compensation in violation of the FLSA, who
                                                                                                             13
                                                                                                                  would benefit from a Court supervised notice of the lawsuit and the opportunity to join the
                                                                                                             14
                                                                                                             15   case.   Those similarly stated employees are known to Defendants and are readily

                                                                                                             16   identifiable through Defendants’ records.
                                                                                                             17
                                                                                                                                FACTUAL ALLEGATIONS RELATING TO PLAINTIFF CARDOSO
                                                                                                             18
                                                                                                                          38.     Plaintiff, on behalf of himself and the Collective Members, realleges and
                                                                                                             19
                                                                                                             20   incorporate by reference all allegations in all preceding paragraphs.

                                                                                                             21           39.     On or around June 4, 2018 Cardoso began employment with Defendants as a
                                                                                                             22
                                                                                                                  yard laborer. His main job duties included cutting car harnesses, setting up cars after
                                                                                                             23
                                                                                                                  processing, doing odd labor jobs, and buying scrap metal.
                                                                                                             24
                                                                                                             25           40.     Plaintiff did not have supervisory authority over any employees.

                                                                                                             26           41.     Plaintiff did not possess the authority to hire or fire employees.
                                                                                                             27           42.     Plaintiff did not possess the authority to make critical job decisions with
                                                                                                             28
                                                                                                                  respect to any of Defendants’ employees.
                                                                                                                    Case 2:18-cv-04759-MTL Document 1 Filed 12/19/18 Page 8 of 11



                                                                                                              1          43.    Plaintiff did not direct the work of two or more employees.
                                                                                                              2
                                                                                                                         44.    Plaintiff did not exercise discretion and independent judgment with respect to
                                                                                                              3
                                                                                                                  matter of significance.
                                                                                                              4
                                                                                                              5          45.    Plaintiff was not a manager.

                                                                                                              6          46.    Plaintiff’s primary duty was not the management of the enterprise in which
                                                                                                              7
                                                                                                                  they were employed or any recognized department of the enterprise.
                                                                                                              8
                                                                                                                         47.    Plaintiff routinely worked with knowledge of Defendants, and often at
                                                                                                              9
                                                                                                             10   Defendants’ requests, in excess of 40 hours per week.
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11          48.    Specifically, during his employment, Plaintiff routinely worked in excess of
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  40 hours per week and was not paid all the premium one-and-one-half times his regular rate
                                                                                                             13
                                                                                                                  as required under the FLSA for hours worked over 40 in a workweek.
                                                                                                             14
                                                                                                             15          49.    For example. during the workweek of November 18, 2018, Plaintiff worked

                                                                                                             16   22 hours of overtime and was only compensated $225.00 cash for the overtime hours
                                                                                                             17
                                                                                                                  worked. Plaintiff received less than his normal straight time for all hours worked in excess
                                                                                                             18
                                                                                                                  of 40. For 22 hours of overtime, Plaintiff should have received $396.00.
                                                                                                             19
                                                                                                             20          50.    Defendants uniformly misrepresented to Plaintiff that he was receiving more

                                                                                                             21   wages if they did not receive overtime pay.
                                                                                                             22
                                                                                                                                   COUNT ONE: FAIR LABOR STANDARDS ACT
                                                                                                             23                   FAILURE AND/OR REFUSAL TO PAY OVERTIME

                                                                                                             24          51.    Plaintiff, on behalf of himself and the Collective Members, realleges and
                                                                                                             25
                                                                                                                  incorporate by reference all allegations in all preceding paragraphs.
                                                                                                             26
                                                                                                                         52.    Plaintiff and the Collective Members were non-exempt employees entitled to
                                                                                                             27
                                                                                                             28   the statutorily mandated overtime wages.
                                                                                                                    Case 2:18-cv-04759-MTL Document 1 Filed 12/19/18 Page 9 of 11



                                                                                                              1          53.    While employed by Defendants, Plaintiff and the Collective Members worked
                                                                                                              2
                                                                                                                  hours of overtime per week, each and every workweek, for which they worked for
                                                                                                              3
                                                                                                                  Defendants, and Defendants did not pay to Plaintiff and the Collective Members one-and-
                                                                                                              4
                                                                                                              5   one-half times their regular rate of pay for all such time.

                                                                                                              6          54.    As a result, Defendants have intentionally failed and/or refused to pay
                                                                                                              7
                                                                                                                  Plaintiff and the Collective Members all overtime according to the provisions of the FLSA.
                                                                                                              8
                                                                                                                         55.    Defendants further have engaged in a widespread pattern and practice of
                                                                                                              9
                                                                                                             10   violating the provisions of the FLSA by failing and/or refusing to pay Plaintiff and the
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11   Collective Members in accordance with 29 U.S.C. § 207.
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                         56.    As a result, Defendants have intentionally failed and/or refused to pay
                                                                                                             13
                                                                                                                  Plaintiff and the Collective Members overtime according to the provisions of the FLSA.
                                                                                                             14
                                                                                                             15          57.    Defendants further have engaged in a widespread pattern and practice of

                                                                                                             16   violating the provisions of the FLSA by failing to pay Plaintiff and the Collective Members
                                                                                                             17
                                                                                                                  in accordance with 29 U.S.C. § 207.
                                                                                                             18
                                                                                                                         58.    Defendants knew that – or acted with reckless disregard as to whether – their
                                                                                                             19
                                                                                                             20   refusal or failure to properly compensate Plaintiff and the Collective Members over the

                                                                                                             21   course of their employment would violate federal law, and Defendants were aware of the
                                                                                                             22
                                                                                                                  FLSA overtime requirements during Plaintiff’s and the Collective Members’ employment.
                                                                                                             23
                                                                                                                  As such, Defendants’ conduct constitutes a willful violation of the FLSA.
                                                                                                             24
                                                                                                             25          59.    As a result of Defendants’ failure or refusal to pay Plaintiff and the Collective

                                                                                                             26   Members a wage equal to one-and-one-half times Plaintiff’s and the Collective Members’
                                                                                                             27   regular rates of pay for work they performed for Defendants in excess of their regular 40-
                                                                                                             28
                                                                                                                  hour workweek, Defendants violated 29 U.S.C. § 207(a). Plaintiff and the Collective
                                                                                                                    Case 2:18-cv-04759-MTL Document 1 Filed 12/19/18 Page 10 of 11



                                                                                                              1   Members are therefore entitled to compensation of one-and-one-half times their regular
                                                                                                              2
                                                                                                                  rates of pay, to be proven at trial, plus an additional equal amount as liquidated damages,
                                                                                                              3
                                                                                                                  together with interest, reasonable attorney’s fees, and costs.
                                                                                                              4
                                                                                                              5          WHEREFORE, Plaintiff, individually, and on behalf of all other similarly situated

                                                                                                              6   persons, respectfully requests that this Court grant the following relief in Plaintiff’s and the
                                                                                                              7
                                                                                                                  Collective Members’ favor, and against Defendants:
                                                                                                              8
                                                                                                                         A.     Designation of this action as a collective action on behalf of the FLSA
                                                                                                              9
                                                                                                             10                 Collective Members (asserting FLSA claims) and prompt issuance of notice
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11                 pursuant to 29 U.S.C. § 216(b) to all similarly situated members of the FLSA
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                                opt-in class, apprising them of the pendency of this action, and permitting
                                                                                                             13
                                                                                                                                them to timely assert FLSA claims in this action by filing individual Consent
                                                                                                             14
                                                                                                             15                 to Sue forms pursuant to 29 U.S.C. § 216(b);

                                                                                                             16          B.     For the Court to declare and find that the Defendants committed one or more
                                                                                                             17
                                                                                                                                of the following acts:
                                                                                                             18
                                                                                                                                i.        violated overtime provisions of the FLSA, 29 U.S.C. § 207, by failing
                                                                                                             19
                                                                                                             20                           to pay overtime wages;

                                                                                                             21                 ii.       willfully violated overtime provisions of the FLSA, 29 U.S.C. § 207;
                                                                                                             22
                                                                                                                         C.     For the Court to award compensatory damages, including liquidated damages
                                                                                                             23
                                                                                                                                pursuant to 29 U.S.C. § 216(b), to be determined at trial;
                                                                                                             24
                                                                                                             25          D.     For the Court to award prejudgment and post-judgment interest;

                                                                                                             26          E.     For the Court to award Plaintiff’s reasonable attorneys’ fees and costs of the
                                                                                                             27                 action pursuant to 29 U.S.C. § 216(b) and all other causes of action set forth
                                                                                                             28
                                                                                                                                herein;
                                                                                                                    Case 2:18-cv-04759-MTL Document 1 Filed 12/19/18 Page 11 of 11



                                                                                                              1          F.    For the Court to provide reasonable incentive awards for named Plaintiff to
                                                                                                              2
                                                                                                                               compensate him for the time he spent attempting to recover wages for the
                                                                                                              3
                                                                                                                               Collective Members and for the risks he took in doing so; and
                                                                                                              4
                                                                                                              5          G.    Such other relief as this Court shall deem just and proper.

                                                                                                              6
                                                                                                              7
                                                                                                                                                     JURY TRIAL DEMAND
                                                                                                              8
                                                                                                                         Plaintiff and the Collective Members hereby demand a trial by jury on all issues so
                                                                                                              9
                                                                                                             10   triable.
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11                       RESPECTFULLY SUBMITTED December 19, 2018.
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                                                           ZOLDAN LAW GROUP, PLLC
                                                                                                             13
                                                                                                                                                       By: /s/ Jason Barrat
                                                                                                             14                                             14500 N. Northsight Blvd., Suite 133
                                                                                                             15                                             Scottsdale, AZ 85260
                                                                                                                                                            Attorneys for Plaintiffs
                                                                                                             16
                                                                                                             17
                                                                                                             18
                                                                                                             19
                                                                                                             20
                                                                                                             21
                                                                                                             22
                                                                                                             23
                                                                                                             24
                                                                                                             25
                                                                                                             26
                                                                                                             27
                                                                                                             28
